Citation Nr: 1630888	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to December 1987, and from July 1988 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board and was remanded in May 2015.


FINDING OF FACT

The Veteran's current chronic kidney disease was present during service and, moreover, was proximately caused by his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for kidney disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  "Service connection" generally means that a particular injury or disease resulting in a disability was incurred coincident with active service in the Armed Forces. 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310.  

A VA examiner opined in July 2015 that the Veteran's chronic kidney disease, diagnosed in 2005, was not directly related to service or to his now service-connected hypertension, based on part on a finding that the kidney disease preceded diagnosis of his hypertension by at least 5 years.  An October 2015 VA examiner then noted that hypertension was diagnosed in 2003, and that there were elevated creatinine levels with mild proteinuria prior to his diagnosis of kidney disease in 2005.  

Upon the Board's request for a medical opinion, in July 2016, a VA nephrologist gave an opinion that the Veteran's current kidney disease is at least as likely as not related to his hypertension, and that he had proteinuria in 2003 while still in service, which represented the onset of renal impairment.  This opinion was supported by rationale consistent with the pertinent facts in this case.  Resolving doubt in the Veteran's favor, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for chronic kidney disease is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


